Case 2:17-cv-00935-DSC Document 41 Filed 04/17/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PHILIP SHROPSHIRE,
Plaintiff,
C.A. No. 2:17-cv-00935-DSC

Vv

CHRIS GALLOWAY, ZACHARY
REIDER and FIELDWORKS LLC,

Defendants.

 

uae’ eae aa” Sanaa Nene Naame” Amape Yoalyar”

APR 17 2020

CLERK U.S. DISTRICT COURT
NOTICE OF APPEAL WEST. DIST. OF PENNSYLVANIA

 

(O£ various Cercone orders and

judgments)

Notice is hereby given that Philip Shropshire, with In Forma
Pauperis already granted (Doc 4, Order granting 1 Motion for
Leave to Proceed in forma pauperis.), Plaintiff in the above
named case, hereby appeals to the United States Court of
Appeals for the from (1) Document 28, March 17th, 2020,
the opinion resolving 29 Defendant's Motion to Dismiss
Plaintiff's Amended Complaint and (2) Document 39,
March 17th 2020, order granting 29 Defendant's Motion to

Dismiss Plaintiff's Amended Complaint and (3) Document
Case 2:17-cv-00935-DSC Document 41 Filed 04/17/20 Page 2 of 3

4o, March 17th, 2020, final judgment pursuant to FRCP 58 |
allowing for dismissal of the complaint. Also, as a note:
While Dave the Stereotypically Biased Republican Judge
seems to have anchored his decision on Allen v. Comcast it
should be pointed out, and will be quite overwhelmingly,
that this particular case was also brought under Title VII and
the PHRA, which do allow for circumstantial evidence and
nothing in the Supreme Court decision, which hasn't been
resolved yet, suggests changes in how those laws are

interpreted. Just Section 1981. But more on that later.

Submitted,
Philip Shropshire

4-15-2020 *
Case 2:17-cv-00935-DSC Document 41 Filed 04/17/20 Page 3 of 3

Certificate of Service
4

4

I certify on this Ls day of 2 ‘that I have personally
delivered a copy of this to the Clerk's office or will mail it
today and will soon email a copy of this motion to

Defendant's counsel, unless its posted electronically first.

 

 
